Exhibit 10.52

 

 

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of March 1, 2020 (the “Effective Date”), by and between uniQure,
Inc., 113 Hartwell Avenue, Lexington, MA 02421 (together with any and all of its
affiliates, the “Company”) and Jonathan Garen (the “Executive”).

WITNESSETH:

WHEREAS, the Company wishes to continue to employ Executive as Chief Business
Officer.

WHEREAS, Executive wishes to continue to be employed by the Company and to serve
in such capacity under the terms and conditions set forth in this Agreement.

WHEREAS, the Company and Executive are party to that certain Employment
Agreement (the “Prior Employment Agreement”) dated June 15, 2016 as subsequently
amended.

WHEREAS, the Company and Executive desire to terminate the Prior Employment
Agreement and contemporaneously replace the Prior Employment Agreement with this
Agreement without any overlap, gap or discontinuity in the employment of the
Executive.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Executive agree
as follows.

1.         Employment.  The Company hereby agrees to continue to employ
Executive, and Executive hereby accepts such continued employment by the
Company, as a full-time employee for the period and upon the terms and
conditions contained in this Agreement.  The Prior Employment Agreement is
hereby terminated as of the Effective Date.

2.         Term. Executive’s term of employment with the Company under this
Agreement shall begin on the Effective Date and shall continue in force and
effect from year to year unless terminated earlier in accordance with Section 19
(the “Term”).

3.         Position and Duties. During the Term, Executive shall serve the
Company as its Chief Business Officer, reporting directly to the uniQure Chief
Executive Officer (the “CEO”). Executive’s duties will include but not be
limited to:

§



The Chief Business Officer (CBO) will be responsible for the strategic
leadership and direction of the company. He will hold management accountability
for business development & licensing (BD&L), corporate development, and alliance
management;

§



The CBO will be a key member of the senior management team and an advisor to the
CEO with respect to the Company's overall strategy. He will be accountable for
making decisions for the Company with respect to all commercial and market
access-related activities, pipeline strategy, business





 

Garen

 

 

Employment Agreement

Page 1

Initials _____

 



 

development, strategic collaborations and alliances, including cultivating
external relationships, partnership selection, deal architecture and
negotiation, resource planning and allocation, and business and financial
planning for strategic business relationships. The focus is to drive future
growth and success of the Company;

§



As a key executive, the CBO will work with members of the senior management team
and the Board of Directors to establish goals and metrics and drive the Company
overall business performance; and

§



Any other duties as may from time to time be reasonably assigned to you by the
Company.

Executive will perform other duties consistent with the job description
previously provided and as may be customarily provided by a person in such
position.

4.         During the Term, Executive shall devote full business time, best
efforts, skill, knowledge, attention and energies to the advancement of the
Company’s business and interests and to the performance of Executive’s duties
and responsibilities as an employee of the Company. Executive shall abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein that may be adopted from time to time by the
Company.

5.         During the Term, Executive shall not be engaged in any business
activity which, in the judgment of the Company, conflicts with Executive’s
duties hereunder, whether or not such activity is pursued for pecuniary
advantage. Should Executive wish to provide any services to any other person or
entity other than the Company or to serve on the board of directors of any other
entity or organization, Executive shall submit a written request to the Company
for consideration and approval by the Company, which approval shall not
unreasonably be withheld. If the Company later makes a reasonable, good faith
determination that Executive’s continued service on another entity’s board would
be detrimental to the Company, it will give Executive thirty (30) days’ written
notice that it is revoking the original approval, and Executive will resign from
the applicable board within thirty (30) days after receipt of such notice.
Notwithstanding the foregoing, Executive may engage in civic and charitable
organizations and manage his personal and business affairs during normal
business hours provided such activities do not, individually or collectively,
interfere with the performance of his duties hereunder.

6.         Location.  Executive shall perform the services hereunder from the
Company’s USA headquarters at 113 Hartwell Avenue, Lexington MA, USA; provided,
however, that Executive shall be required to travel from time to time for
business purposes, including, without limitation, to the Company’s facilities in
Amsterdam, Netherlands.

7.         Compensation and Benefits.

(a)        Base Salary. For all services rendered by Executive under this
Agreement, the Company will pay Executive a base salary at the annual rate of
Four Hundred Ten Thousand dollars ($ 410,000), which shall be reviewed annually
by the CEO for adjustment (the base salary in effect at any time,





 

 

 

Garen

 

 

Employment Agreement

Page 2

Initials _____

 



 

the “Base Salary”). Executive’s Base Salary shall be paid in bi-weekly
installments, less withholdings as required by law and deductions authorized by
Executive, and payable pursuant to the Company’s regular payroll practices in
effect at the time and as may be changed from time to time, subject to the terms
of this agreement.

(b)        Discretionary Bonus. Following the end of each calendar year and
subject to the approval of the Company, Executive shall be eligible for a target
retention and performance bonus of Thirty-Five percent (35%) of the annual Base
Salary based on performance and the Company’s performance and financial
condition during the applicable calendar year, as determined by the Company in
its sole discretion (a “Bonus”). In any event, Executive must be an active
employee of the Company as of the 1st of October of the relevant calendar year
and on the date the Bonus is distributed in order to be eligible for and to earn
any Bonus, as it also serves as an incentive to remain employed by the Company.

8.         Equity.  Executive will be eligible for future equity grants pursuant
to the Company’s policies and procedures.  All such equity grants shall be
subject to the express terms and conditions of this Employment Agreement.

9.         Retirement and Welfare Benefits. Executive is eligible to participate
in any and all benefit programs that the Company establishes and makes available
to its employees from time to time, provided that Executive is eligible under
(and subject to all provisions of) the plan documents that govern those
programs. These include medical, dental and disability insurances. Benefits are
subject to change at any time in the Company’s sole discretion.

10.       Paid Time Off and Holidays. Executive is eligible for 4 weeks of paid
vacation per calendar year (prorated for any partial year during the term) to be
taken at such times as may be approved in advance by the Company. Executive is
also entitled to all paid holidays observed by the Company in the United States.
Executive shall have all rights and be subject to all obligations and
responsibilities with respect to paid time off and holidays as are set forth in
the Company’s employee manual or other applicable policies and procedures, which
may provide for benefits greater than but not less than those provided in this
Agreement.

11.       Expense Reimbursement. During the Term, Executive shall be reimbursed
by the Company for all necessary and reasonable expenses incurred by Executive
in connection with the performance of Executive’s duties hereunder (including
business trips to the uniQure Amsterdam headquarters). Executive shall keep an
itemized account of such expenses, together with vouchers and/or receipts
verifying the same, and submit for reimbursement on a monthly basis. Any such
expense reimbursement will be made in accordance with the Company’s travel and
expense policies governing reimbursement of expenses as are in effect from time
to time.

12.       Withholding.  All amounts set forth in this Agreement are on a gross,
pre-tax basis and shall be subject to all applicable federal, state, local and
foreign withholding, payroll and other taxes, and the Company may withhold from
any amounts payable to Executive





 

 

 

Garen

 

 

Employment Agreement

Page 3

Initials _____

 



 

(including any amounts payable pursuant to this Agreement) in order to comply
with such withholding obligations.

13.       IP and Restrictive Covenants.  The Company’s agreement to enter into
this Agreement is contingent upon Executive’s execution of the Company’s
Confidentiality, Developments, and Restrictive Covenants Agreement, attached as
Exhibit A to this Agreement. Nothing in this Agreement or the Confidentiality,
Developments, and Restrictive Covenants Agreement shall prohibit or restrict
Executive from initiating communications directly with, responding to any
inquiry from, providing testimony before, providing confidential information to,
reporting possible violations of law or regulation to, or filing a claim or
assisting with an investigation directly with a self-regulatory authority or a
government agency or entity, including the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, Congress, any
agency Inspector General or any other federal, state or local regulatory
authority (collectively, the “Regulators”), or from making other disclosures
that are protected under the whistleblower provisions of state or federal law or
regulation.  Executive does not need the prior authorization of the Company to
engage in conduct protected by this subsection, and Executive does not need to
notify the Company that Executive has engaged in such conduct.  Please take
notice that federal law provides criminal and civil immunity to federal and
state claims for trade secret misappropriation to individuals who disclose trade
secrets to their attorneys, courts, or government officials in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.

14.       At-Will Employment.  This Agreement shall not be construed as an
agreement, either express or implied, to employ Executive for any stated term,
and shall in no way alter the Company’s policy of employment at-will, under
which both the Company and Executive remain free to end the employment
relationship for any reason, at any time, with or without Cause or notice.
Similarly, nothing in this Agreement shall be construed as an agreement, either
express or implied, to pay Executive any compensation or grant Executive any
benefit beyond the end of employment with the Company.

15.       Conflicting Agreements.  Executive acknowledges and represents that by
executing this Agreement and performing Executive’s obligations under it,
Executive will not breach or be in conflict with any other agreement to which
Executive is a party or is bound, and that Executive is not subject to any
covenants against competition or similar covenants that would affect the
performance of Executive’s obligations for the Company.

16.       No Prior Representations.  This Agreement and its exhibits constitute
all the terms of Executive’s hire and supersedes all prior representations or
understandings, whether written or oral, relating to the terms and conditions of
Executive’s employment.

17.       Change of Control.  In the event of a Change of Control as defined
below, the vesting conditions that may apply to any options, restricted shares,
restricted stock units, performance stock units or other grants of equity held
by Executive pursuant to this Agreement and the Company’s Amended and Restated
2014 Share Incentive Plan will be automatically waived, and





 

 

 

Garen

 

 

Employment Agreement

Page 4

Initials _____

 



 

all the Stock Options will be deemed to be fully exercisable commencing on the
date of the Change of Control and ending on the eighteen (18) month anniversary
of the Change of Control or, if earlier, the expiration of the term of such
Stock Options. For purposes of this Agreement, “Change of Control” shall mean
the date on which any of the following events occurs:

(a)       any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing forty (40)
percent or more of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

(b)       a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or

(c)        the consummation of (i) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than fifty (50) percent of
the voting shares of the Company issuing cash or securities in the consolidation
or merger (or of its ultimate parent corporation, if any), or (ii) any sale or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

18.       RESERVED.

19.       Termination.  The Term shall continue until the termination of
Executive’s employment with the Company as provided below.

(a)        Events of Termination. Executive’s employment, Base Salary and any
and all other rights of Executive under this Agreement or otherwise as an
employee of the Company will terminate:

(i)         upon the death of Executive;





 

 

 

Garen

 

 

Employment Agreement

Page 5

Initials _____

 



 

(ii)       upon the Disability of Executive (immediately upon notice from either
party to the other). For purposes hereof, the term “Disability” shall mean an
incapacity by accident, illness or other circumstances which renders Executive
mentally or physically incapable of performing the duties and services required
of Executive hereunder on a full-time basis for a period of at least 120
consecutive days.

(iii)      upon termination of Executive for Cause;

(iv)       upon the resignation of employment by Executive without Good Reason
(upon sixty (60) days’ prior written notice);

(v)        upon termination by the Company for any reason other than those set
forth in Sections 19(a)(i) through 19(a)(iv) above;

(vi)       upon voluntary resignation of employment by Executive for Good Reason
as described in Section 19(f), below;

(vii)     upon a Change of Control Termination as described in Section 19(g),
below.

(b)        In the event Executive’s termination occurs pursuant to Sections
19(a)(i) - (iv) above, Executive will be entitled only to the Accrued Benefits
through the termination date. The Company will have no further obligation to pay
any compensation of any kind (including, without limitation, any Bonus or
portion of a Bonus that otherwise may have become due and payable to Executive
with respect to the year in which such termination date occurs), or severance
payment of any kind, unless otherwise provided herein. For purposes of this
Agreement, Accrued Benefits shall mean (i) payment of Base Salary through the
termination date, (ii) payment of any Bonus for performance periods completed
prior to the termination date, (iii) any payments or benefits under the
Company’s benefit plans that are vested, earned or accrued prior to the
termination date (including, without limitation, earned but unused vacation);
and (iv) payment of unreimbursed business expenses incurred by Executive.

(c)        For purposes of this Agreement, “Cause” shall mean the good faith
determination by the Company, after written notice from the Company to Executive
that one or more of the following events has occurred and stating with
reasonable specificity the actions that constitute Cause and the specific
reasonable cure (related to subsections (i) and (viii) below):

(i)     Executive has willfully or repeatedly failed to perform Executive’s
material duties and such failure has not been cured after a period of thirty
(30) days’ written notice;





 

 

 

Garen

 

 

Employment Agreement

Page 6

Initials _____

 



 

(ii)       any reckless or grossly negligent act by Executive having the
foreseeable effect of injuring the interest, business or reputation of the
Company, or any of its parents, subsidiaries or affiliates in any material
respect;

(iii)      Executive’s evidenced use of any illegal drug, or illegal narcotic,
or excessive amounts of alcohol (as determined by the Company in its reasonable
discretion) on Company property or at a function where Executive is working on
behalf of the Company;

(iv)       the indictment on charges or conviction for (or the procedural
equivalent of conviction for), or entering of a guilty plea or plea of no
contest with respect to a felony;

(v)        the conviction for (or the procedural equivalent of conviction for),
or entering of a guilty plea or plea of no contest with respect to a misdemeanor
which, in the Company’s reasonable judgment, involves moral turpitude deceit,
dishonesty or fraud; except that, in the event that Executive is indicted on
charges for a misdemeanor set forth in this subsection 19(c)(v), the Company may
elect, in its sole discretion, to place Executive on administrative garden leave
with or without continuation of full compensation and benefits under this
Agreement during the pendency of the proceedings;

(vi)       conduct by or at the direction of Executive constituting
misappropriation or embezzlement of the property of the Company, or any of its
parents or affiliates (other than the occasional, customary and de minimis use
of Company property for personal purposes);

(vii)     a breach by Executive of a fiduciary duty owing to the Company,
including the misappropriation of (or attempted misappropriation of) a corporate
opportunity or undisclosed self-dealing;

(viii)    a material breach by Executive of any material provision of this
Agreement, any of the Company’s written employment policies or Executive’s
fiduciary duties to the Company, which breach, if curable, remains uncured for a
period of thirty (30) days after receipt by Executive of written notice of such
breach from the Company, which notice shall contain a reasonably specific
description of such breach and the specific reasonable cure requested by the
Supervisory Board; and

(ix)       any breach of Executive’s Confidentiality, Developments, and
Restrictive Covenants Agreement.





 

 

 

Garen

 

 

Employment Agreement

Page 7

Initials _____

 



 

(d)        The definition of Cause set forth in this Agreement shall govern for
purposes of Executive’s equity compensation and any other compensation
containing such a concept.

(e)        Notice Period for Termination Under Section 19(a)(iv). Upon a
termination of Executive under Section 19(a)(iv), during the notice period the
Company may, in its sole discretion, relieve Executive of all of Executive’s
duties, responsibilities, and authority, may restrict Executive’s access to
Company property, and may take other appropriate measures deemed necessary under
the circumstances.

(f)        Termination by Executive for Good Reason. During the Term, Executive
may terminate this Agreement at any time upon thirty (30) days’ written notice
to the Company for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean that Executive has complied with the Good Reason Process (hereinafter
defined) following the occurrence of any of the following actions undertaken by
the Company without Executive’s express prior written consent: (i) the material
diminution in Executive’s responsibilities, authority and function; (ii) a
material reduction in Executive’s Base Salary, provided, however, that Good
Reason shall not be deemed to have occurred in the event of a reduction in
Executive’s Base Salary which is pursuant to a salary reduction program
affecting the CEO and all or substantially all other senior management employees
of the Company and that does not adversely affect Executive to a greater extent
than other similarly situated employees; provided, however that such reduction
may not exceed twenty (20%) percent; (iii) a material change in the geographic
location at which Executive provides services to the Company (i.e., outside a
radius of fifty (50) miles from Lexington, Massachusetts); or (iv) a material
breach by the Company of this Agreement or any other material agreement between
Executive and the Company concerning the terms and conditions of Executive’s
employment, benefits or Executive’s compensation (each a “Good Reason
Condition”).  Good Reason shall not  include a change in the scope of
Executive’s responsibilities, authority or function in the areas of commercial
and market access-related activities that is made in association with the hiring
of a chief commercial officer or similar position.

“Good Reason Process” shall mean that: (i) Executive has reasonably determined
in good faith that a Good Reason Condition has occurred; (ii) Executive has
notified the Company in writing of the first occurrence of the Good Reason
Condition within 60 days of the first occurrence of such condition; (iii)
Executive has cooperated in good faith with the Company’s efforts, for a period
not less than thirty (30) days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
Condition continues to exist; and (v) Executive terminates employment within
sixty (60) days after the end of the Cure Period. If the





 

 

 

Garen

 

 

Employment Agreement

Page 8

Initials _____

 



 

Company cures to Executive’s satisfaction (not unreasonably withheld) the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

(g)        Termination As A Result of A Change Of Control. For purposes of this
Agreement, “Change of Control Termination” shall mean any of the following:

(i)         Any termination by the Company of Executive’s employment, other than
for Cause (as defined in Section 19(c), above), that occurs within the period
beginning ninety (90) days before and continuing until twelve (12) months after
the Change of Control; or

(ii)       Any resignation by Executive for Good Reason (as defined in Section
19(f), above), that occurs within twelve (12) months after the Change of
Control.

(iii)      For purposes of this Section 19(g), “Change of Control” shall have
the same meaning as defined above in Section 17.

(h)        Separation Benefits. Should Executive experience a termination of
employment during the Term pursuant to Section 19(a)(v), (vi) or (vii) above, in
addition to the Accrued Benefits Executive shall also be entitled to:

(i)         Lump Sum Severance Payment:

a.    In the case of a termination of employment during the Term pursuant to
Section 19(a)(v) or (vi) above: a lump sum severance payment equal to 100% of
the sum of (A) Executive’s annual Base Salary and (B) Executive’s target Bonus
amount pursuant to Section 7(b) hereof  (i.e., Thirty-Five percent (35%) of
Executive’s annual Base Salary);

(ii)       In the case of a termination of employment during the Term pursuant
to Section 19(a)(vii) above: a lump sum severance payment equal to 150% of the
sum of (A) Executive’s annual Base Salary and (B) Executive’s target Bonus
amount pursuant to Section 7(b) hereof  (i.e., Thirty-Five percent (35%) of
Executive’s annual Base Salary);

(iii)      a Pro-rata Bonus paid at the target bonus amount for the year of
termination, as set forth in and subject to Section 7(b); as used in this
Agreement, the term “Pro-rata Bonus” shall mean the product of the formula B x
D/365 where B represents the target Bonus  (i.e.,  Thirty-Five percent (35%) of
Executive’s annual Base Salary), and D represents the number of days elapsed in
the calendar year





 

 

 

Garen

 

 

Employment Agreement

Page 9

Initials _____

 



 

through the date of the separation of Executive’s employment from the Company.

(iv)       Provided that Executive and Executive’s eligible dependents, if any,
are participating in the Company’s group health, dental and vision plans on the
termination date and elect on a timely basis to continue that participation in
some or all of the offered plans through the federal law commonly known as
“COBRA,” the Company will pay or reimburse Executive for Executive’s full COBRA
premiums (i.e., employer and employee portion) until the earlier to occur of:
(a) the expiration of the COBRA Payment Term (as defined below), (b) the date
Executive becomes eligible to enroll in the health, dental and/or vision plans
of another employer, (c) the date Executive (and/or Executive’s eligible
dependents, as applicable) is no longer eligible for COBRA coverage, or (d) the
Company in good faith determines that payments under this paragraph would result
in a discriminatory health plan pursuant to the Patient Protection and
Affordable Care Act of 2010, as amended, and any guidance or regulations
promulgated thereunder (collectively, “PPACA”). Executive agrees to notify the
Company promptly if Executive becomes eligible to enroll in the plans of another
employer or if Executive or any of Executive’s dependents cease to be eligible
to continue participation in the Company’s plans through COBRA.  “COBRA Payment
Term” mean (x) in the case of a termination of employment during the Term
pursuant to Section 19(a)(v) or (vi) above, the twelve (12) month anniversary of
Executive’s termination date, and (y) in the case of a termination of employment
during the Term pursuant to Section 19(a)(vii) above, the eighteen (18) month
anniversary of Executive’s termination date.

To avoid duplication of severance payments, any amount paid under this
subsection shall be offset against any severance amounts that may be owed by the
Company to Executive pursuant to any of Company’s Change of Control guidelines
as may be adopted or amended.

20.       General Release of Claims. Notwithstanding any provision of this
agreement, all severance payments and benefits described in Section 19 of this
Agreement (except for payment of the Accrued Benefits) are conditioned upon the
execution, delivery to the Company, and expiration of any applicable revocation
period without a notice of revocation having been given by Executive, all by the
30th day following the termination date of a General Release of Claims by and
between Executive (or Executive’s estate) and the Company in the form attached
as Exhibit B to this Agreement. (In the event of Executive’s death or incapacity
due to Disability, the release will be revised for signature accordingly.)
Provided any applicable timing requirements set forth above have been met, the
payments and benefits will be paid or provided to Executive as soon as
administratively practicable (but not later than forty-five (45) days)





 

 

 

Garen

 

 

Employment Agreement

Page 10

Initials _____

 



 

following the date Executive signs and delivers the General Release to the
Company and any applicable revocation period has expired without a notice of
revocation having been given. Any severance or termination pay will be the sole
and exclusive remedy, compensation or benefit due to Executive or Executive’s
estate upon any termination of Executive’s employment (without limiting
Executive’s tights under any disability, life insurance, or deferred
compensation arrangement in which Executive participates or at the time of such
termination of employment or any Option Agreements or any other equity
agreements to which Executive is a party).  If such 45-day period spans two
calendar years, payment will be paid after such 45-day period and revocation
period have expired.

21.       Certain Company Remedies.  Executive acknowledges that Executive’s
promised services and covenants are of a special and unique character, which
give them peculiar value, the loss of which cannot be reasonably or adequately
compensated for in an action at law, and that, in the event there is a breach
hereof by Executive, the Company will suffer irreparable harm, the amount of
which will be impossible to ascertain. Accordingly, the Company shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, either at law or in equity, to obtain damages for any
breach of this Agreement, or to enjoin Executive from committing any act in
breach of this Agreement. The remedies granted to the Company in this Agreement
are cumulative and are in addition to remedies otherwise available to the
Company at law or in equity.

22.       Indemnification.

(a)        The Company agrees that Executive shall be entitled to
indemnification to the fullest extent permitted by Delaware law and under the
Company’s articles of incorporation, bylaws and any other corporate-related
plan, program or policy. In addition, for a period of at least three (3) years
after Executive’s termination of employment, the Company shall maintain a
directors and officers liability insurance policy under which Executive shall be
included as a “Covered Person.”

(b)        In addition, and for the sake of clarity, the Company hereby
specifically agrees that (i) if Executive is made a party, or is threatened to
be made a party, to any “Proceeding” (defined as any threatened or actual
action, suit or proceeding whether civil, criminal, administrative,
investigative, appellate or other) by reason of the fact that (1) Executive is
or was an employee, officer, director, agent, consultant or representative of
the Company, or (2) is or was serving at the request of the Company as employee,
officer, director, agent, consultant or representative of another person, or
(ii) if any “Claim” (defined as any claim, demand, request, investigation,
dispute, controversy, threat, discovery request or request for testimony or
information) is made, or threatened to be made, that arises out of or relates to
Executive’s service in any of the foregoing capacity or to the Company, then
Executive shall be indemnified and held harmless by the Company to the fullest
extent permitted by applicable law, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorney’s fees,
judgments, interest, expenses of investigation, penalties, fines, taxes or
penalties and amounts paid or to be paid in settlement)





 

 

 

Garen

 

 

Employment Agreement

Page 11

Initials _____

 



 

incurred or suffered by Executive in connection therewith, except with respect
to any costs, expenses, liabilities or losses (A) that were incurred of suffered
as a result of Executive’s willful misconduct, gross negligence or knowing
violation of any written agreement between Executive and the Company, (B) that a
court of competent jurisdiction determines to have resulted from Executive’s
knowing and fraudulent acts; provided, however, that the Company shall provide
such indemnification only if (I) notice of any such Proceeding is given promptly
to the Company, by Executive; (II) the Company is permitted to participate in
and assume the defense of any such Proceeding; (III) such cost, expense,
liability or loss results from the final judgment of a court of competent
jurisdiction or as a result of a settlement entered into with the prior written
consent of the Company; and (IV) in the case of any such Proceeding (or part
thereof) initiated by Executive, such Proceeding (or part thereof) was
authorized in advance in writing by the Company. Such indemnification shall
continue even if Executive has ceased to be an employee, officer, director,
agent, consultant or representative of the Company until all applicable statute
of limitations have expired, and shall inure to the benefit of Executive’s
heirs, executors and administrators. The Company shall pay directly or advance
to Executive all costs and expenses incurred by Executive in connection with any
such Proceeding or Claim (except for Proceedings brought by the Company against
Executive for claims other than shareholder derivative actions) within 30 days
after receiving written notice requesting such an advance. Such notice shall
include, to the extent required by applicable law, an undertaking by Executive
to repay the amount advanced if Executive was ultimately determined not to be
entitled to indemnification against such costs and expenses

23.       Miscellaneous.

(a)        Right to Offset. The Company may offset any undisputed amounts
Executive owes the Company at the time of Executive’s termination of employment
(including any payment of Accrued Benefits or separation pay), except for
secured or unsecured loans, against any amounts the Company owes Executive
hereunder, subject in all cases to the requirements of Section 409A of the Code.

(b)        Cooperation. Executive agrees that, during and after Executive’s
employment with the Company, subject to reimbursement of Executive’s reasonable
expenses, Executive will cooperate fully with the Company and its counsel with
respect to any matter (including, without limitation, litigation,
investigations, or governmental proceedings) in which Executive was in any way
involved during Executive’s employment with the Company. Executive shall render
such cooperation in a timely manner on reasonable notice from the Company, and
at such times and places as reasonably acceptable to Executive and the Company.
The Company, following Executive’s termination of employment, exercises
commercially reasonable efforts to schedule and limit its need for Executive’s





 

 

 

Garen

 

 

Employment Agreement

Page 12

Initials _____

 



 

cooperation under this paragraph so as not to interfere with Executive’s other
personal and professional commitments.

(c)        Company Documents and Property. Upon termination of Executive’s
employment with the Company, or at any other time upon the request of Company,
Executive shall forthwith deliver to Company any and all documents, notes,
notebooks, letters, manuals, prints, drawings, block diagrams, photocopies of
documents, devices, equipment, keys, security passes, credit cards, hardware,
data, databases, source code, object code, and data or computer programming code
stored on an optical or electronic medium, and any copies thereof, in the
possession of or under the control of Executive that embodies any confidential
information of the Company. Executive agrees to refrain from purging or deleting
data from any Company-owned equipment, including email systems, in connection
with Executive’s termination. To the extent that Executive possesses any data
belonging to Company on any storage media owned by Executive (for example, a
home computer’s hard disk drive, portable data storage device, etc.), Executive
agrees that Executive will work cooperatively with the Company to return such
data and ensure it is removed from Executive’s devices in a manner that does not
adversely impact any personal data. Executive agrees not to take any steps to
delete any Company data from any device without first obtaining Company’s
written approval. Executive agrees to cooperate with Company if Company requests
written or other positive confirmation of the return or destruction of such data
from any personal storage media. Nothing herein shall be deemed to prohibit
Executive from retaining (and making copies of): Executive’s personal
non-business-related correspondence files; or (ii) documents relating to
Executive’s personal compensation, benefits, and obligations, and documents
reasonably necessary to prepare personal income tax returns.

(d)        Waivers. No waiver of any provision will be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement does not prevent
subsequent enforcement of that term or obligation. The waiver by any party of
any breach of this Agreement does not waive any subsequent breach.

(e)        Section 409A.  This Agreement is intended to comply with Section 409A
of the Code, and its corresponding regulations, or an exemption thereto, and
payments may only be made under this Agreement upon an event and in a manner
permitted by Section 409A of the Code, to the extent applicable.  Severance
benefits under this Agreement are intended to be exempt from Section 409A of the
Code under the “short-term deferral” exception, to the maximum extent
applicable, and then under the “separation pay” exception, to the maximum extent
applicable.  Notwithstanding anything in this Agreement to the contrary, if
required by Section 409A of the Code, if Executive is considered a “specified
employee” for purposes of





 

 

 

Garen

 

 

Employment Agreement

Page 13

Initials _____

 



 

Section 409A of the Code and if payment of any amounts under this Agreement is
required to be delayed for a period of six months after separation from service
pursuant to Section 409A of the Code, payment of such amounts shall be delayed
as required by Section 409A of the Code, and the accumulated amounts shall be
paid in a lump-sum payment within 10 days after the end of the six-month
period.  If Executive dies during the postponement period prior to the payment
of benefits, the amounts withheld on account of Section 409A of the Code shall
be paid to the personal representative of Executive’s estate within 60 days
after the date of Executive’s death. All payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code.  For purposes of Section 409A of the
Code, each payment hereunder shall be treated as a separate payment, and the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.  In no event may Executive,
directly or indirectly, designate the fiscal year of a payment.  Notwithstanding
any provision of this Agreement to the contrary, in no event shall the timing of
Executive’s execution of the General Release, directly or indirectly, result in
Executive’s designating the fiscal year of payment of any amounts of deferred
compensation subject to Section 409A of the Code, and if a payment that is
subject to execution of the General Release could be made in more than one
taxable year, payment shall be made in the later taxable year. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement be for
expenses incurred during the period specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
fiscal year not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other fiscal year, (iii) the reimbursement of an
eligible expense be made no later than the last day of the fiscal year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits not be subject to liquidation or exchange for another
benefit.

(f)        Governing Law; Consent to Exclusive Jurisdiction and Venue. This
Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (notwithstanding
any conflict-of-laws doctrines of such state or other jurisdiction to the
contrary), and without the aid of any canon, custom or rule of law requiring
construction against the draftsman. The parties hereby consent and submit to the
exclusive jurisdiction of the federal and state courts in the Commonwealth of
Massachusetts, and to exclusive





 

 

 

Garen

 

 

Employment Agreement

Page 14

Initials _____

 



 

venue in any Massachusetts federal court and/or Massachusetts state court
located in Suffolk County, for any dispute arising from this Agreement.

(g)        Notices. Any notices, requests, demands, and other communications
described in this Agreement are sufficient if in writing and delivered in person
or sent postage prepaid, by certified or registered U.S. mail or by FedEx/UPS to
Executive at Executive’s last known home address and a copy by e-mail to
Executive, or in the case of the Company, to the attention of the CFO or SVP HR,
copy to the CEO at the main office of uniQure, N.V. Any notice sent by U.S. mail
shall be deemed given for all purposes 72 hours from its deposit in the U.S.
mail, or the next day if sent by overnight delivery.

(h)        Successors and Assigns. Executive may not assign this Agreement, by
operation of law or otherwise, without the Company’s prior written consent.
Without the Company’s consent, any attempted transfer or assignment will be void
and of no effect. The Company may assign its rights under this Agreement if the
Company consolidates with or merges into any other entity, or transfers
substantially all of its properties or assets to any other entity, provided that
such entity expressly agrees to be bound by the provisions hereof. This
Agreement will inure to the benefit of and be binding upon the Company and
Executive, their respective successors, executors, administrators, heirs, and
permitted assigns.

(i)         Counterparts; Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be an original and all of which together
shall constitute one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof.

(j)         Severability. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
provision or provisions may be invalid or unenforceable in whole or in part.

(k)        Enforceability. If any portion or provision of the Agreement is
declared illegal or unenforceable by a court of competent jurisdiction, the
remainder of the Agreement will not be affected, and each remaining portion and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.

(l)         Survival. Sections 13,  20,  21, and the Company’s Confidentiality,
Developments, and Restrictive Covenants Agreement (Exhibit A) and all





 

 

 

Garen

 

 

Employment Agreement

Page 15

Initials _____

 



 

other provisions necessary to give effect thereto, shall survive the termination
of Executive’s employment for any reason.

(m)       Recoupment and Other Policies. All payments under this Agreement shall
be subject to any applicable clawback and recoupment policies and other policies
that may be implemented by the Board from time to time, including, without
limitation, the Company’s right to recover amounts in the event of a financial
restatement due in whole or in part to fraud or misconduct by one or more of the
Company’s executives or in the event Executive violates any applicable
restrictive covenants in favor of the Company to which Executive is subject.

(n)        Entire Agreement; Amendment. This Agreement contains the entire
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
between the parties hereto (including without limitation any prior employment
agreements between the parties hereto); provided, however, that any agreements
referenced in this Agreement or executed herewith are not superseded. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
be amended or modified only by a written instrument signed by Executive and by a
duly authorized representative of the Company.

(o)        Section Headings. The section headings in this Agreement are for
convenience only, form no part of this Agreement and shall not affect its
interpretation.

[This space intentionally left blank.]

 





 

 

 

Garen

 

 

Employment Agreement

Page 16

Initials _____

 



 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

 

 

uniQure, Inc.

 

 

 

 

 

By:

/s/ Matthew Kapusta

 

 

Name: Matthew Kapusta

 

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jonathan Garen

 

Jonathan Garen

 

 

 

 



 

 

 

Garen

 

 

Employment Agreement

Page 17

Initials _____

 



 

EXHIBIT A

UNIQURE, INC.

 CONFIDENTIALITY, INVENTIONS, AND

RESTRICTIVE COVENANTS AGREEMENT

 

This Confidentiality, Inventions, and Restrictive Covenants Agreement (the
“Agreement”) is made between uniQure, Inc. (“uniQure”), and Jonathan Garen (the
"Employee") (collectively, the “Parties”) in conjunction with an Employment
Agreement providing additional severance and other benefits dated March 1, 2020.

In exchange for uniQure’s agreement to employ Employee in a capacity of high
trust and confidence and/or in which Employee will develop or receive highly
sensitive Confidential Information and in which Employee may develop customer or
supplier Goodwill, and for other good and valuable consideration, including the
compensation and benefits referred to herein and/or provided for in Employee’s
offer letter or employment agreement, the receipt and sufficiency of which are
hereby acknowledged, Employee hereby agrees as follows:

1.         Employment At Will.  Employee agrees that Employee remains an “at
will” employee of uniQure and that Employee may terminate Employee’s employment
at any time.  Employee further agrees that uniQure may similarly terminate
Employee’s employment at any time as per the Employment Agreement between the
Parties.  This agreement does not create a contract for employment for any
specified duration, either expressly or by implication.

2.         Subsequent Material Changes in Employment.  Even though the nature of
Employee’s relationship with uniQure is as an “at will” employee, the Parties
have entered into this Agreement with the understanding that it is possible that
Employee’s position, title, duties and responsibilities could increase,
decrease, develop, evolve, or otherwise change in a material way in the future
and, in light of that understanding, the Parties nevertheless intend that this
Agreement shall follow Employee throughout the entire course of Employee’s or
her employment with uniQure and that any such subsequent material change shall
not affect either the enforceability or the validity of this Agreement.

3.         Non-disclosure of Confidential Information.  Employee acknowledges
that, for Employee to perform Employee’s duties properly, Employee will have
access to and uniQure must necessarily entrust Employee with certain proprietary
and confidential business information (the "Confidential Information"). 
Employee agrees that, during the term of Employee’s employment with uniQure and
at all times thereafter, regardless of the reason for termination of employment,
Employee will not disclose any Confidential Information or use it in any way,
except with prior written authorization and on behalf of uniQure, whether or not
such Confidential Information is produced by Employee's own efforts.

a.          For purposes of this Agreement, “Confidential Information” means all
original and copies of all material, data, documents, and information in any
format (including without limitation all hardcopy, softcopy, electronic, web,
and computer-based information, documents, data files, records, videos,
pictures, and recordings) which constitutes confidential and/or trade secret
information as further defined in this Agreement

 

 



 

 

 

 

 

 

 

 

 

Employee Initials _____

 

 

Page 18

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

 

and/or Massachusetts law.  Examples of Confidential Information include, but are
not limited to:

§



All such information and knowledge about uniQure and the products, services,
standards, specifications, procedures, business methods and techniques which are
not in the public domain or generally known in the industry;

§



business development plans and activities, including the identity and
characteristics of uniQure’s current and prospective customers, vendors,
suppliers, or any other type of business relationship;

§



information concerning pending and prospective mergers, acquisitions, or other
types of transactions;

§



the prices, terms and conditions of uniQure's contracts or agreements with its
current and prospective customers, vendors, suppliers, or any other type of
business relationship;

§



the identities, needs and requirements of uniQure's current and prospective
customers, vendors, suppliers, or any other type of business relationship;

§



cost and pricing policies and data, including the costs of uniQure’s business
and all results of its business operations;

§



financial information, including but not limited to results from operations,
results relating to various brands, profit/loss and revenue figures, transaction
data, account information;

§



facility and data security-related information, including door access codes,
computer access codes, security system PINs, computer system user identification
information, passwords and remote access codes;

§



personnel information; and

§



intellectual property, including any patents, trademarks or servicemarks, of
uniQure.

 

b.         Employee further acknowledges that the development or acquisition of
such Confidential Information is the result of great effort and expense by
uniQure, that the Confidential Information is critical to the survival and
success of uniQure, and that the unauthorized disclosure or use of the
Confidential Information would cause uniQure irreparable harm.

4.         Inventions and Developments:

a.          Disclosure:  Employee shall promptly and fully disclose to uniQure
any and all writings, inventions, products, ideas, discoveries, developments,
methods, techniques, technical data, processes, formulas, improvements,
know-how, biological or chemical materials, compositions and scientific or
business innovations (whether or not reduced to practice and whether or not
protectable under state, federal or foreign patent, copyright, trade secret or
similar laws) (collectively the “Inventions”) that Employee makes, conceives,
devises, invents, creates, develops or writes, either solely or jointly with
others, either within or without uniQure, during the period of Employee's
employment with uniQure.

b.         Further Assurances:  Upon and/or following disclosure of each
Invention to uniQure, Employee will, during Employee's employment and at any
time thereafter, at





 

 

 

 

 

Employee Initials _____

 

 

Page 19

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

the request and cost of uniQure, sign, execute, make and do all such deeds,
instruments, documents, acts and things as uniQure and its duly authorized
agents may reasonably require to apply for, obtain and vest in the name of
uniQure alone (unless uniQure otherwise directs) letters patent, copyrights or
other analogous protection in any country throughout the world, including all
right, title and interest in the Inventions, and when so obtained or vested to
renew and restore the same; and to defend any opposition proceedings in respect
of such applications and any opposition proceedings or petitions or applications
for revocation of such letters patent, copyright or other analogous protection.

c.          Works Made For Hire:  Employee acknowledges that all written or
computer coded materials manifested in documents, systems design, disks, tapes,
drawings, reports, specifications, data, memoranda or otherwise prepared in
whole or in part by Employee, jointly or singly, in the course of Employee's
employment, whether on uniQure’s time or on Employee’s own time, including
without limitation all Inventions, shall be "works made for hire" under the
Copyright Act of 1976 (the "Copyright Act"), and shall be the sole property of
uniQure and uniQure shall be the sole author of such works within the meaning of
the Copyright Act.  All such works (the “Work Product”), as well as all copies
of such works in whatever medium, shall be owned exclusively by uniQure and
Employee hereby expressly disclaims any and all interests in such works.  If the
copyright to any such work shall not be the property of uniQure by operation of
law, Employee hereby and without further consideration, irrevocably assigns to
uniQure all right, title and interest in such work, including all so-called
"moral rights," and will assist uniQure and its nominees in every proper way, at
uniQure's expense, to secure, maintain and defend for uniQure's own benefit
copyrights and any extensions and renewals thereof on such work, including
translations thereof in any and all countries, such work to be and to remain the
property of uniQure whether copyrighted or not.  If the foregoing moral rights
cannot be so assigned under the applicable laws of the countries in which such
rights exist, Employee hereby waives such moral rights and consents to any
action of uniQure that would violate such rights in the absence of such
consent.  Employee warrants that no Work Product shall contain any material
owned by any third party, except as disclosed to uniQure pursuant to subsection
(b), and that as to any such material, Employee shall have all rights necessary
to provide to uniQure the full, unrestricted benefits to such material as
incorporated into the Work Product.

d.         Assignment:  Without in any way limiting the foregoing, Employee
hereby assigns to uniQure all right, title and interest to all Inventions,
including but not limited to patent rights and copyrights.

e.          Power of Attorney:  In the event uniQure is unable, after reasonable
effort, to secure Employee's signature on any letters patent, copyright or other
analogous protection relating to an Invention, whether because of Employee's
physical or mental incapacity or for any other reason whatsoever, Employee
hereby irrevocably designates and appoints uniQure and its duly authorized
officers and agents as Employee’s agent and attorney-in-fact, to act for and in
Employee’s behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution thereon with the same legal force and effect as if executed by
Employee.





 

 

 

 

 

Employee Initials _____

 

 

Page 20

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

f.          Employee Developments:  Employee represents that all developments,
inventions, works of authorship or other intellectual property rights to which
Employee claims ownership as of the date of this Agreement (the "Employee
Developments"), and which the parties agree are excluded from this Agreement,
are listed in Exhibit A attached hereto.  If no such Employee Developments are
listed on Exhibit A, Employee represents that there are no such Employee
Developments at the time of signing this Agreement.

g.         After the date hereof, Employee will promptly disclose to uniQure and
uniQure agrees to receive all disclosures in confidence, any improvements,
discoveries, software, designs or writing of Employee that exist, regardless of
the state of completion, to determine if they shall be deemed Inventions.

5.         Restrictive Covenants:

a.          For the purposes of this Section:

“Competing Products and Services” means any product, process, therapy or service
of any person or organization other than uniQure that is in development or has
been commercialized and that involves a gene therapy or the manufacture of a
gene therapy: (i) for the treatment of any disease for which uniQure has a
product or therapy on the market or in any phase of development during the term
of Employee’s employment with uniQure, including, without limitation, any such
products in the field of cardiovascular, central nervous system, liver or
metabolic disease, or (ii) using an adeno-associated virus serotype (AAV); or
(iii) that otherwise is directly competitive (or, for any products, processes,
therapies or services in the development stage, would be directly competitive,
if marketed or sold) with any uniQure product or therapy on the market or in any
phase of development during the term of Employee’s employment with uniQure.

 

“Competing Organization” means any legal entity, including, without limitation,
any company, corporation, partnership, sole proprietorship, bureau, ministry or
agency, that develops, makes, uses, sells, imports, distributes, sells Competing
Products and Services or otherwise consults or assists with such activities.

 

“Prohibited Activities” means any specific types of services performed by the
Employee for uniQure or its affiliates at any time during the two (2) years
preceding the termination of employment.

 

b.         Non-Solicitation and Non-Acceptance:  Employee agrees that during
Employee’s employment and for a period of eighteen (18) months after the
termination of employment for any reason, Employee shall not directly or
indirectly:

i.          recruit, solicit, or hire any employee, consultant, independent
contractor who performed services for uniQure, or induce or attempt to induce
any such employee, consultant, or independent contractor, to reduce or
discontinue Employee’s employment, contractual, or other affiliation with
uniQure;





 

 

 

 

 

Employee Initials _____

 

 

Page 21

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

ii.         contact or accept business from any individual or entity that was an
actual or prospective customer or business relationship of uniQure and that
Employee serviced, had contact with, or learned Confidential Information about
during employment at uniQure, for the purpose of soliciting the sale of or
selling Competing Products and Services to such individual or entity and/or to
divert any portion of that individual’s or entity’s business away from uniQure.

c.          Non-competition:  Employee agrees that during Employee’s employment
and for a period of twelve (12) months after the termination of employment (the
“Non-Competition Period”), except in the case where Employee is terminated by
uniQure without cause, Employee shall not directly or indirectly, perform
Prohibited Activities (whether as an employee, consultant, independent
contractor, member of a board of directors, or in any other capacity) to a
Competing Organization within the Geographic Area assigned to Employee in
Employee’s position(s) with uniQure, or where Employee provided services or had
a material presence or influence, during any time within the last two (2) years
of employment with uniQure.  Notwithstanding the foregoing, nothing herein shall
prevent Employee from becoming employed by or otherwise rendering services to a
Competing Organization whose business is diversified, if the scope of Employee’s
services to such Competing Organization is limited to identifiable parts,
segments, entities or business units of such business that, are not engaged in
providing or producing Competing Services. Employee agrees that if Employee
seeks to become employed or otherwise renders services to such a Competing
Organization during the restricted period, prior to Employee’s employment or
rendering such services, (i) Employee shall provide uniQure with written
assurance from such Competing Organization and from Employee that Employee will
not render services directly or indirectly in connection with any Competing
Services, and (ii) Employee receives written approval of Employee’s intended
employment or rendering such services (such approval shall not be unreasonably
withheld and shall be provided by uniQure within ten (10) days from receipt of
the written assurances set forth in subsection (i)).  uniQure may, in its sole
discretion, waive all or a portion of the Non-Competition Period.  uniQure and
Employee mutually agree that the following consideration offered to Employee in
Employee’s employment agreement supports Employee’s promises, undertakings, and
obligations under this Section 5(c) regarding post-employment non-competition:
the equity grants associated with Employees Employment Agreement, bonus payments
and additional severance benefits, which consideration Employee acknowledges and
agree is adequate, fair, reasonable, and mutually agreed upon. The “Geographic
Area” assigned to Employee is worldwide.

d.         Nothing contained herein shall preclude Employee from participating,
directly or indirectly, as a passive investor in the securities of any
publicly-traded corporation.

e.          Disclosure of Agreement to Subsequent Employers: During the eighteen
(18) month period following Employee’s termination of employment from uniQure
for any reason, Employee agrees to disclose this Agreement to every subsequent
employer by which Employee may subsequently be employed or otherwise engaged in
exchange for compensation





 

 

 

 

 

Employee Initials _____

 

 

Page 22

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

f.          Disclosure of Future Employment to uniQure. For a period of one (1)
year after the termination of employment with the Company for any reason,
Employee shall promptly notify the Company of any change of address, and of any
subsequent employment (stating the name and address of the employer and the
title and duties of the position) or other business activity. In the event
Employee fails to comply with this paragraph the non-solicitations,
non-acceptance and noncompete periods set forth in paragraphs 5(a)-(c) shall be
tolled, and shall commence with the date of the entry of a preliminary
injunction

g.         Reasonableness of Temporal Scope:  Employee agrees that the temporal
restrictions set forth in this Section are fair and are reasonably required for
the protection of uniQure’s legitimate business interests in light of Employee’s
substantial role as an employee of uniQure.

h.         Reasonableness of Geographic Scope:  Employee agrees that the
geographic scope on Employee’s obligations set forth in this Section is both
appropriate and reasonable.

i.          Tolling of Post-Employment Obligations:  If it is later determined
by a court of competent jurisdiction that injunctive relief is warranted to
prevent Employee from engaging in certain post-employment conduct, then the
restrictive periods shall be tolled for the lesser of the period of time that
Employee is determined by a court of competent jurisdiction to have had already
been engaging in the prohibited conduct prior to the injunction and the maximum
period allowed by law.  The Parties intend that uniQure shall be entitled to
full restrictive periods of post-employment conduct that does not breach or
threaten to breach this Agreement.

6.         Specific Performance.  Employee acknowledges that a breach of this
Agreement will cause irreparable injury to uniQure, that uniQure's remedies at
law will be inadequate in case of any such breach or threatened breach, and that
uniQure will be entitled to preliminary injunctive relief, without bond, and
other injunctive relief in case of any such breach or threatened breach.

7.         Waivers.  The waiver by uniQure or Employee of any action, right or
condition in this Agreement, or of any breach of a provision of this Agreement,
shall not constitute a waiver of any other occurrences of the same event.

8.         Survival, Binding Effect.  This Agreement shall survive the
termination of Employee’s employment with uniQure regardless of the manner of
such termination and shall be binding upon Employee and Employee’s heirs,
executors and administrators.

9.         Assignability by uniQure.  This Agreement is assignable by uniQure
and inures to the benefit of uniQure, its subsidiaries, affiliated corporations,
successors and assignees. This Agreement, being personal, is not assignable by
Employee.

10.       Severability.  The covenants of this Agreement are intended to be
separable, and the expressions used therein are intended to refer to divisible
entities. Accordingly, the invalidity of all or any part of any section of this
Agreement shall not render invalid the remainder of this Agreement or of such
section.  If, in any judicial proceeding, any provision of this Agreement is





 

 

 

 

 

Employee Initials _____

 

 

Page 23

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

found to be so broad as to be unenforceable, it is hereby agreed that such
provision shall be interpreted to be only so broad as to be enforceable.

11.       Notice of Immunity Rights.  You shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
confidential information or a trade secret that is made in confidence to a
Federal, State, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law. You shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of confidential information or a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the confidential information or trade secret to the attorney of the
individual and use the confidential/trade secret information in the court
proceeding, provided that the individual files any document containing the
confidential information or trade secret under seal and does not disclose the
confidential information or trade secret, except pursuant to court order.

12.       Protected Rights.  Nothing contained in this Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission ("Government
Agencies"). You further recognize that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to uniQure.
This Agreement does not limit your right to receive an award for information
provided to any Government Agencies.

13.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, but not the
Commonwealth’s laws concerning conflict of laws, and shall be deemed to have
been made in Massachusetts.

14.       Consent To Exclusive Jurisdiction/Venue.  The Parties hereby consent
and submit to the exclusive jurisdiction of the federal and state courts in the
Commonwealth of Massachusetts, and to exclusive venue in any Massachusetts
federal court and/or Massachusetts state court located in Suffolk County, for
any dispute arising from this Agreement.

15.       Covenant Not To Sue Outside Of Massachusetts.  Employee hereby agrees
that Employee will not commence, prosecute, or assist in any way another person
or entity to commence or prosecute, any legal action or other proceeding
(including but not limited to a declaratory judgment action) against uniQure
concerning a dispute arising from or relating to this Agreement in any forum or
jurisdiction other than the state and federal courts in the state of
Massachusetts.

16.       Breach/Right to Consult Legal Counsel.  In addition to uniQure’s other
rights and remedies, in the event that a court of law finally determines that
Employee has breached Employee’s obligations under this Agreement, to the
fullest extent permitted by law, Employee will be liable for reasonable costs
and attorneys’ fees incurred by uniQure in connection with the enforcement of
its rights under this Agreement.  Employee acknowledges that Employee has been





 

 

 

 

 

Employee Initials _____

 

 

Page 24

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

advised of Employee’s right to consult with legal counsel prior to signing this
Agreement, and that Employee has had a full and adequate opportunity to do so.

17.       Waiver of Right to Jury Trial and Punitive Damages.  EACH PARTY WAIVES
ANY RIGHT TO SEEK A JURY TRIAL AND TO CLAIM FOR OR RECOVER ANY PUNITIVE DAMAGES
IN ANY PROCEEDING REGARDING ANY DISPUTE THAT MAY ARISE BETWEEN THEM.

18.       Entire Agreement, Amendments.  This Agreement constitutes the entire
understanding of the parties with respect to its subject matter, supersedes any
prior communication or understanding with respect thereto, and no modification
or waiver of any provision hereof shall be valid unless made in writing and
signed by all of the parties hereto.

19.       Return of uniQure Property and Confidential Information/Non-Deletion
of Data.  Upon termination of Employee’s engagement by uniQure, or at any other
time upon the request of uniQure, Employee shall forthwith deliver to uniQure
any and all documents, devices, equipment, keys, security passes, credit cards,
hardware, data, databases, source code, object code, and data or computer
programming code stored on an optical or electronic medium, and any copies
thereof, relating to uniQure’s business and affairs, including all materials
that are in the possession of or under the control of Employee and that
incorporate any Confidential Information or any reference thereto.  Employee
agrees to refrain from purging or deleting data from any uniQure-owned
equipment, including email systems, in connection with Employee’s
termination.  To the extent that Employee possesses any data belonging to
uniQure on any storage media owned by Employee (for example, a home computer’s
hard disk drive, portable data storage device, etc.), Employee agrees that
Employee will work cooperatively with uniQure to return such data and ensure it
is removed from Employee’s devices in a manner that does not adversely impact
any personal data.  Employee agrees not to take any steps to delete any uniQure
data from any device without first obtaining uniQure’s written
approval.  Employee agrees to cooperate with uniQure if uniQure requests written
or other positive confirmation of the return or destruction of such data from
any personal storage media.

20.       EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE CONSIDERATION PROVIDED TO
EMPLOYEE AT THE COMMENCEMENT OF EMPLOYMENT BEYOND THE EMPLOYEES BASE SALARY
(INCLUDING, WITHOUT LIMITATION, ANY PROMISE OF STOCK OR OPTION GRANTS, SIGNING
BONUS, OR OTHER BONUS) CONSTITUTE SUFFICIENT CONSIDERATION FOR EMPLOYEE’S
AGREEMENT TO ABIDE BY THE TERMS OF THIS AGREEMENT.

21.       This Agreement may be executed in multiple counterparts, each of which
shall be treated as an original.  Facsimile signatures shall be valid and
effective for all purposes.

[REMAINDER OF PAGE IS BLANK]





 

 

 

 

 

Employee Initials _____

 

 

Page 25

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

EMPLOYEE

 

 

 

 

 

 

 

By:

/s/ Jonathan Garen

 

Name: Jonathan Garen

 

 

 

Date: February 28, 2020

 

 

 

 

 

uniQure, Inc.

 

 

 

 

 

By:

/s/ Matthew Kapusta

 

Name: Matthew Kapusta

 

 

 

Date: February 28, 2020

 

 





 

 

 

 

 

Employee Initials _____

 

 

Page 26

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

EXHIBIT A

 

LIST OF EMPLOYEE DEVELOPMENTS

(if none, please write the word “none” and sign below)

 

 

 

 

 

None

    

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

/s/ Jonathan Garen

 

 

Jonathan Garen

Date: February 28, 2020

 

 

 

 



 

 

 

 

 

Employee Initials _____

 

 

Page 27

Confidentiality, Development and

 

 

Restrictive Covenant Agreement

 

 

 



 

EXHIBIT B

GENERAL RELEASE OF CLAIMS

In exchange for the promises and benefits set forth in Section 19 of the
Employment Agreement between uniQure, Inc. and Jonathan Garen made as of March
1, 2020,  and to be provided to me following the Effective Date of this General
Release, I, Jonathan Garen,  on behalf of myself, my heirs, executors and
assigns, hereby acknowledge, understand and agree as follows:

1.         On behalf of myself and my family, heirs, executors, administrators,
personal representatives, agents, employees, assigns, legal representatives,
accountants, affiliates and for any partnerships, corporations, sole
proprietorships, or other entities owned or controlled by me, I fully release,
acquit, and forever discharge uniQure, Inc., its past, present and future
officers, directors, shareholders, agents, representatives, insurers, employees,
attorneys, subsidiaries, affiliated corporations, parents, and
assigns(collectively, the “Releasees”), from any and all charges, actions,
causes of action, claims, grievances, damages, obligations, suits, agreements,
costs, expenses, attorneys’ fees, or any other liability of any kind whatsoever,
suspected or unsuspected, known or unknown, which have or could have arisen out
of my employment with or services performed for Releasees and/or termination of
my employment with or termination of my services performed for Releasees
(collectively, “Claims”), including:

a.          Claims arising under Title VII of the Civil Rights Act of 1964 (as
amended); the Civil Rights Acts of 1866 and 1991; the Americans With
Disabilities Act; the Family and Medical Leave Act; the Employee Retirement
Income Security Act; the Occupational Health and Safety Act; the Sarbanes-Oxley
Act; the Massachusetts Law Against Discrimination (M.G.L. c. 151B, et seq.,
and/or any other laws of the Commonwealth of Massachusetts related to employment
or the separation from employment;

b.         Claims for age discrimination arising under the Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”) and the Older Workers Benefits
Protection Act, except ADEA claims that may arise after the execution of this
General Release;

c.          Claims arising out of any other federal, state, local or municipal
statute, law, constitution, ordinance or regulation; and/or

d.         Any other employment related claim whatsoever, whether in contract,
tort or any other legal theory, arising out of or relating to my employment with
the Company and/or my separation of employment from the Releasees.

e.          Excluded from this General Release are any claims that cannot be
released or waived by law. This includes, but is not limited to, my right to
file a charge with or participate in an investigation conducted by certain
government agencies, such as the EEOC or NLRB. I acknowledge and agree, however,
that I am releasing and waiving my right



 

 

 

 

 

 

 

General Release of Claims

 

Employee Initials _____

 

 

Page 1

 



 

to any monetary recovery should any government agency pursue any claims on my
behalf that arose prior to the effective date of this General Release.

f.          I waive all rights to re-employment with the Releasees. If I do
apply for employment with the Releasees, the Releasees and I agree that the
Releasees need not employ me, and that if the Releasees declines to employ me
for any reason, it shall not be liable to me for any cause of action or damages
whatsoever.

2.         Release of Other Claims. I fully release, acquit, and forever
discharge the Releasees from any and all other charges, actions, causes of
action, claims, grievances, damages, obligations, suits, agreements, costs,
expenses, attorneys’ fees or any other liability of any kind whatsoever related
to my employment, my employment agreement, my termination or the business of
uniQure of which I have knowledge as of the time I sign this General Release.

3.         I further acknowledge that I have received payment, salary and wages
in full for all services rendered in conjunction with my employment with
uniQure, Inc., including payment for all wages, bonuses, and accrued, unused
paid time off, and that no other compensation is owed to me except as provided
herein. I specifically understand that this general release of claims includes,
without limitation, a release of claims for alleged wages due, overtime or other
compensation or payment including any claim for treble damages, attorneys’ fees
and costs pursuant to the Massachusetts Wage Act and State Overtime Law M.G.L.
c. 149, §§148, 150 et seq. and M.G.L. c. 151, §IA et seq. and I further
acknowledge that I are unaware of any facts that would support a claim against
the Released Parties for violation of the Fair Labor Standards Act or the
Massachusetts Wage Act.

4.         Notwithstanding anything to the contrary herein, nothing in this
General Release shall be deemed to release any of the Releasees for: (i) any
claim for the payment of compensation due under the Employment Agreement; (ii)
any claim for any of the Accrued Benefits under the Employment Agreement; (iii)
any claim for any separation benefit under Section 19 of the Employment
Agreement including, without limitation, separation pay and accelerated vesting
of stock options (as applicable and as defined in the Employment Agreement); or
(iv) any rights to indemnification or coverage under a directors and officers
liability insurance policy.

5.         Restrictive Covenants. I acknowledge and agree that all of my
obligations under the restrictive covenants in my Confidentiality, Developments,
and Restrictive Covenants Agreement remain in full force and effect and shall
survive the termination of my employment with the Releasees and the execution of
this General Release.

6.         Consultation with Attorney. I am advised and encouraged to consult
with an attorney prior to executing this General Release. I acknowledge that if
I have executed this General Release without consulting an attorney, I have done
so knowingly and voluntarily.

7.         Period for Review. I acknowledge that I have been given at least 21
days from the date I first received this General Release (or at least 45 days
from the date I first received this General Release if my termination is part of
a group reduction in force) during which to consider signing it.





 

 

 

 

 

Employee Initials _____

 

 

Page 2

 

 

 

General Release of Claims

 

 

 



 

8.         Revocation of General Release. I acknowledge and agree that I have
the right to revoke my acceptance of this General Release if I notify the
Releasees in writing within 7 calendar days following the date I sign it. Any
revocation, to be effective, must be in writing, signed by me, and either: a)
postmarked within 7 calendar days of the date I signed it and addressed to the
then current address of uniQure, Inc.’s headquarters (to the attention of the
CEO); orb) hand delivered within 7 days of execution of this General Release to
the uniQure, Inc.’s CEO. This General Release will become effective on the 8th
day after I sign it (the “Effective Date”); provided that I have not timely
revoked it.

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THE GENERAL RELEASE IS A
LEGAL DOCUMENT, AND I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING
THIS GENERAL RELEASE. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND
FULLY UNDERSTAND ALL PROVISIONS OF THIS GENERAL RELEASE AND I AM VOLUNTARILY AND
KNOWINGLY SIGNING IT.

IN, WITNESS WHEREOF, I have duly executed this Agreement under seal as of the
________ [day] of _______ [month],_________ [year]

Jonathan Garen

 

 

 

 

 

Employee Initials _____

 

 

Page 3

 

 

 

General Release of Claims

 

 

 

